Morschattser, J.
The claimant alleges that his land adjoining the canal was damaged in the years 1921 and 1922 caused by leakage from the canal. The claim of the claimant for the year 1921 alleges damages sustained by him in the sum of $305.50 and for the year 1922 the sum of $288.50.
The evidence established the fact that the claimant had about ten acres of land north of the canal. It also appeared from the evidence that the water in the canal extended below the level of claimant’s land and that when the canal was filled the water was higher than the level of the claimant’s land. Adjacent to the canal bank the West Shore division of the New York Central railroad built its railroad upon a bank and the bank of the railroad and the bank of the canal were built together and there was no *862intervening space between the two banks so that it had the appearance of being one bank.
The claimant established the fact by evidence that the state in building its canal bank did it negligently and placed shale and stone in the bank and built it in such a manner that water would seep through it. Reed v. State, 108 N. Y. 407. The water from the canal seeped through its banks and through the railroad bank and in and upon the claimant’s premises and in the two years mentioned the water damaged the land of the claimant. We do not think that the damage is too remote as the water seeped through the canal bank and then through the railroad bank and in and upon the claimant’s premises. The evidence showed that about ten acres of claimant’s land were damaged and affected by the water seeping through from the canal.
The damages to the claimant were stipulated by the state. For the year 1921 the stipulated damage was the sum of $263 and for the year 1922 the stipulated damage was the sum of $282.50.
We think that the state was negligent in the construction of its canal bank and that the claimant was damaged by reason of such negligence. The claimant is, therefore, entitled to the sum of $263 for the damage to him in the year 1921 and for the sum of $282.50 for the damage to him in the year 1922.
Ackerson, P. J., concurs.
Judgment accordingly.